IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                            _______________

                               No. 95-60267
                            Summary Calendar
                             _______________




                          BARBARA L. WILLIAMS,

                                              Plaintiff-Appellant,

                                  VERSUS

                           ROBERT E. RUBIN,
                      Secretary of the Treasury,

                                    and

                             FRANK GILBERT,

                                              Defendants-Appellees.

                       _________________________

            Appeal from the United States District Court
              for the Southern District of Mississippi
                            (1:93-CV-458)
                      _________________________

                            December 1, 1995

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*



       Barbara Williams, who is black, worked for the Internal Rev-

enue Service and sued for race and sex discrimination, later

dropping her sex-based claim.         She contends a white woman was


   *
     Local Rule 47.5.1 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens
on the legal profession."    Pursuant to that rule, the court has determined
that this opinion should not be published.
given a promotion over her because of race.

     The district court conducted a full bench trial and found no

discrimination.       We find no error in this decision.               At trial,

Williams was the only witness for the plaintiff.                     She admitted

she knew of no reason she had not received the promotion except

that she had received a lower evaluation than did the woman who

was promoted.       There was absolutely no evidence of racial animus

or motive.

     Williams       claims   the    district    judge   should    have    recused

because of a statement he made to the effect that he is audited

annually by the Internal Revenue Service and is friends with it.

Williams raised this for the first time on appeal, so she has

waived the issue.       Moreover, the transcript does not contain the

statement that Williams claims was made, and the court reporter

has confirmed that the record is accurate in this regard.

     Williams claims the district court improperly excluded a

statement by Williams’s manager.               There is no showing that the

statement    even    referred      to   Williams,   directly    or    indirectly.

Moreover, the statement does not refer in any way to race.                    The

district    court     was    within     its   discretion   in    excluding    the

statement.

     AFFIRMED.




                                          2